Exhibit 10.2

 

 

 

 

 



 

 

CLASS A-1R NOTE PURCHASE AGREEMENT

 

dated as of September 25, 2013

 

by and among

 

GARRISON FUNDING 2013-2 Ltd.,
as Issuer,

 

GARRISON FUNDING 2013-2 LLC,
as Co-Issuer,

 

Natixis, New York Branch,
as Class A-1R Note Agent

 

and

 

EACH OF THE CLASS A-1R NOTEHOLDERS PARTY HERETO

 

 

 

 

 





 

 

 





Table of Contents

 

Page





 



ARTICLE I DEFINITIONS 2 Section 1.01. Defined Terms. 2 Section 1.02. Terms
Generally. 4       ARTICLE II PURCHASE, SALE, PAYMENT AND DELIVERY 4 Section
2.01. Purchase, Sale, Payment and Delivery of the Class A-1R Notes on the
Closing Date. 4       ARTICLE III CLASS A-1R COMMITMENTS AND BORROWINGS 5
Section 3.01. Class A-1R Commitments. 5 Section 3.02. Class A-1R Borrowings. 5
Section 3.03. Class A-1R Reinvestment Borrowing. 6 Section 3.04. Requests for
Borrowings. 6 Section 3.05. Funding of Borrowings. 8 Section 3.06. Termination
and Reduction of Commitments. 8 Section 3.07. Repayment of Borrowings. 9 Section
3.08. Procedures with Respect to Class A-1R Purchaser Rating Criteria. 10
Section 3.09. Commitment Fee; Breakage Costs. 12 Section 3.10. Class A-1R
Commitment Register 13       ARTICLE IV REPRESENTATIONS AND WARRANTIES 14
Section 4.01. Representations and Warranties. 14 Section 4.02. Several
Representations of Each Class A-1R Noteholder. 15       ARTICLE V CONDITIONS 17
Section 5.01. Closing Date. 17 Section 5.02. Conditions to Each Class A-1R
Borrowing. 17       ARTICLE VI THE CLASS A-1R NOTE AGENT 19 Section 6.01.
Appointment. 19 Section 6.02. Certain Duties and Responsibilities. 19 Section
6.03. Compensation. 20 Section 6.04. Resignation and Removal; Appointment of a
Successor. 21 Section 6.05. Acceptance of Appointment by Successor 22 Section
6.06. Class A-1R Note Agent Criteria 22       ARTICLE VII MISCELLANEOUS 23
Section 7.01. Notices. 23 Section 7.02. Waivers; Amendments. 23

 

 

i

 



 

Table of Contents

(continued)

Page

Section 7.03. Successors and Assigns. 24 Section 7.04. Survival 25 Section 7.05.
Counterparts; Integration; Effectiveness. 25 Section 7.06. Severability. 26
Section 7.07. Governing Law; Jurisdiction; Consent to Service of Process; Waiver
of Jury Trial Right. 26 Section 7.08. Benefits of Indenture. 27 Section 7.09.
Headings. 27 Section 7.10. Non Recourse Obligations. 27 Section 7.11. Non
Petition. 27 Section 7.12. Issuer Orders. 27 Section 7.13. Special Provisions
Applicable to CP Conduits. 27





 

Schedule 2.01 List of Class A-1R Noteholders and THEIR Commitments

 

EXHIBIT A FORM OF Class A-1R SALE AND TRANSFER AGREEMENT

EXHIBIT B FORM OF Class A-1R BORROWING REQUEST

EXHIBIT C FORM OF Class A-1R PREPAYMENT NOTICE

 

ii

 

CLASS A-1R NOTE PURCHASE AGREEMENT (as amended, restated, supplemented or
modified from time to time, this "Agreement") dated as of September 25, 2013,
among:

 

(1) Garrison Funding 2013-2 Ltd., an exempted company with limited liability
incorporated under the laws of the Cayman Islands (the "Issuer");

 

(2) Garrison Funding 2013-2 LLC, a limited liability company formed and existing
under the laws of the State of Delaware (the "Co-Issuer" and, together with the
Issuer, the "Co-Issuers");

 

(3) each of the CLASS A-1R NOTEHOLDERS party hereto; and

 

(4) Natixis, New York Branch, a national banking association organized under the
laws of the United States, as agent for the Class A-1R Noteholders (in such
capacity, together with its successors in such capacity, the "Class A-1R Note
Agent").

 

WHEREAS, the Issuer, the Co-Issuer and Deutsche Bank Trust Company Americas, as
Trustee, are party to an Indenture, dated as of September 25, 2013, as modified
and supplemented and in effect from time to time (the "Indenture"), pursuant to
which the Co-Issuers (or the Issuer, as applicable) have issued the Notes (as
defined in the Indenture), including the Class A-1R Senior Secured Revolving
Floating Rate Notes Due 2023 (the "Class A-1R Notes"), in an aggregate principal
amount up to U.S.$50,000,000;

 

WHEREAS, the Co-Issuers, the Class A-1R Note Agent and the Holders from time to
time of the Class A-1R Notes wish to evidence certain agreements relating to,
among other things, the right of the Co-Issuers to borrow, repay and re-borrow
amounts under the Class A-1R Notes during the Reinvestment Period and the
appointment of the Class A-1R Note Agent as agent for the Class A-1R
Noteholders, all as provided in this Agreement and in the Indenture;

 

WHEREAS, the Class A-1R Noteholders are willing, on the terms and subject to the
conditions hereinafter set forth, to extend commitments to make advances of
funds to the Co-Issuers during the Reinvestment Period to fund Class A-1R
Borrowings (as defined herein); and

 

WHEREAS, the proceeds of advances made by the Class A-1R Noteholders to fund
Class A-1R Borrowings hereunder will be used by the Issuer to fund the Revolver
Funding Account to cover anticipated draws on any Revolving Collateral
Obligations or Delayed Drawdown Collateral Obligations included in the Assets,
or to purchase additional Collateral Obligations.

 

Accordingly, in consideration of the covenants contained in this Agreement, the
parties hereto agree as follows:

 



 

 

 

ARTICLE I

DEFINITIONS

 

Section 1.01. Defined Terms. Capitalized terms used but not defined in this
Agreement shall have the respective meanings ascribed thereto in the Indenture,
which meanings shall prevail in the case of an inconsistency. As used in this
Agreement, the following terms shall have the meanings specified below:

 

"Agency Fee": The fee payable to the Class A-1R Note Agent pursuant to the
Indenture.

 

"Breakage Costs": The meaning specified in Section 3.09.

 

"Business Day": Any day other than (i) a Saturday or a Sunday or (ii) a day on
which commercial banks are authorized or required by applicable law, regulation
or executive order to close in New York, New York or in the city in which the
Corporate Trust Office of the Trustee is located or, for any final payment of
principal, in the relevant place of presentation.

 

"Class A-1R Borrowing" or "Borrowing": The meaning specified in Section 3.02(a).

 

"Class A-1R Borrowing Conditions": The meaning specified in Section 5.02.

 

"Class A-1R Borrowing Date": Each day on which a Class A-1R Borrowing is made
(including the Class A-1R Reinvestment Borrowing Date), which day will be a
Business Day occurring during the Reinvestment Period.

 

"Class A-1R Borrowing Request" or "Borrowing Request": The meaning specified in
Section 3.04.

 

"Class A-1R Commitment Register": The meaning specified in Section 3.10.

 

"Class A-1R Commitment Registrar": The meaning specified in Section 3.10.

 

"Class A-1R Commitments" or "Commitments": The commitments (whether or not
utilized) of a Holder of Class A-1R Notes to fund a portion of each Class A-1R
Borrowing pursuant to this Agreement from time to time during the Reinvestment
Period in an aggregate amount up to but not exceeding the commitment amount set
forth for such Class A-1R Noteholder in Schedule 2.01 attached hereto; provided,
that each Class A-1R Commitment must be undertaken in a minimum amount of not
less than U.S.$10,000,000 and may be (i) reduced from time to time as provided
in Section 3.06 and (ii) adjusted from time to time pursuant to transfers by or
to a Class A-1R Noteholder as provided in Section 7.03. The aggregate amount of
Class A-1R Commitments as of the date of this Agreement is U.S.$50,000,000.

 

"Class A-1R Note Agent": Initially, Natixis, New York Branch.

 

"Class A-1R Note Interest": The meaning specified in Section 3.02(e).

 



2

 

 

 

"Class A-1R Noteholders": The Initial Class A-1R Noteholder and each other
Person who is or becomes a party to this Agreement by virtue of its acquisition
of any Class A-1R Notes and constitutes a Holder of Class A-1R Notes under the
Indenture.

 

"Class A-1R Prepayment": The meaning specified in Section 3.07(a).

 

"Class A-1R Prepayment Notice Date": The meaning specified in Section 3.07(c).

 

"Class A-1R Purchaser Rating Criteria": A test satisfied with respect to any
Holder of the Class A-1R Notes on each day during the Reinvestment Period if:
(i) such Holder or the CP Conduit providing the funding for such Holder has a
short-term credit rating from S&P of at least "A-1"; (ii) such Holder’s
obligations are guaranteed by an entity meeting the requirements under clause
(i) at such time; or (iii) the Rating Agency Condition is satisfied with respect
to such Holder's failure to satisfy the requirements under either of clause (i)
or (ii) at such time and both the Issuer and the Class A-1R Note Agent have
consented thereto. The Class A-1R Purchaser Rating Criteria will not apply after
the Reinvestment Period.

 

"Class A-1R Reinvestment Borrowing": The meaning specified in Section 3.03(a).

 

"Class A-1R Reinvestment Borrowing Date": The last day of the Reinvestment
Period (or, if any such date is not a Business Day, the Business Day following
such date).

 

"Class A-1R Sale and Transfer Agreement": A transfer agreement entered into by a
Class A-1R Noteholder and its transferee for the transfer of Class A-1R Notes
and the assignment of a relative portion of such Class A-1R Noteholder’s
Commitment, and delivered to the Issuer and the Class A-1R Note Agent,
substantially in the form of Exhibit A hereto.

 

"Conduit Rating Agency": Each nationally recognized investment rating agency
that is then rating the Commercial Paper Notes of any CP Conduit.

 

"Defaulting Holder" means a Class A-1R Noteholder that has at any time failed to
discharge its obligations with respect to funding Borrowings when and as
required hereunder (other than failures so to fund (a) solely as a result of a
bona fide dispute as to whether the conditions to borrowing were satisfied on
the relevant Class A-1R Borrowing Date, but only for such time as such Class
A-1R Noteholder is continuing to engage in good faith discussions regarding the
determination or resolution of such dispute or (b) solely as a result of a
failure so to fund due to an administrative error or omission by such Class A-1R
Noteholder, and such failure continues for five Business Days after such Class
A-1R Noteholder receives written notice or has actual knowledge of such
administrative error or omission).

 

"Downgrade Draw": The meaning specified in Section 3.08(c).

 

"Downgrade Draw Date": The meaning specified in Section 3.08(c).

 

"Funding Entity": The meaning specified in Section 3.08(c).

 



3

 

 

 

"Guarantor": The meaning specified in Section 3.08(c).

 

"Initial Class A-1R Noteholder": Versailles Assets LLC.

 

"Pro Rata Share": With respect to any Class A-1R Noteholder on any date of
determination, the ratio (expressed as percentage) of (a) such Class A-1R
Noteholder’s Commitment on such date to (b) the aggregate amount of Class A-1R
Commitments on such date.

 

"Program Manager": The investment manager or administrator of a CP Conduit, as
applicable.

 

Section 1.02. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words "include," "includes" and "including" shall
be deemed to be followed by the phrase "without limitation." The word "will"
shall be construed to have the same meaning and effect as the word "shall."
Unless the context requires otherwise, (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words "herein," "hereof" and "hereunder," and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof and (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement.

 

ARTICLE II

PURCHASE, SALE, PAYMENT AND DELIVERY

 

Section 2.01. Purchase, Sale, Payment and Delivery of the Class A-1R Notes on
the Closing Date. (a) On the basis of the representations, warranties and
agreements contained herein and in the Indenture, but subject to the terms and
conditions set forth herein and in the Indenture, each of the Class A-1R
Noteholders agrees to acquire from the Co-Issuers, on the Closing Date, Class
A-1R Notes with a maximum principal amount (when fully funded by such Class A-1R
Noteholder in accordance with this Agreement and the Indenture) as set forth for
such Class A-1R Noteholder in Schedule 2.01 hereto.

 

(b) The Aggregate Outstanding Amount of the Class A-1R Notes shall, at any time,
evidence only the amount of Borrowings made but not repaid. Upon delivery by the
Co-Issuers to each Class A-1R Noteholder of the Class A-1R Notes acquired by
such Holder, duly executed by the Co-Issuers and authenticated by the Trustee,
such Holder will be deemed to have acquired such Holder’s Class A-1R Notes.

 

4

 



ARTICLE III

CLASS A-1R COMMITMENTS AND BORROWINGS

 

Section 3.01. Class A-1R Commitments. (a) Subject to the terms and conditions
set forth herein, each Class A-1R Noteholder agrees to extend funds to the
Issuer from time to time during the Reinvestment Period to fund Class A-1R
Borrowings in an aggregate amount at any one time up to but not exceeding such
Class A-1R Noteholder’s Class A-1R Commitment at such time.

 

(b) All extensions of funds by a Class A-1R Noteholder to the Co-Issuers to fund
Class A-1R Borrowings shall be evidenced by an increase in the Aggregate
Outstanding Amount of the Class A-1R Notes held by such Class A-1R Noteholder in
an amount equal to each such funding.

 

(c) Within the foregoing limits and subject to the terms and conditions set
forth herein and in the Indenture, the Issuer may borrow, prepay and re-borrow
funds under the Class A-1R Commitments on a revolving basis during the
Reinvestment Period.

 

Section 3.02. Class A-1R Borrowings.

 

(a) The Issuer, or the Collateral Manager acting on behalf of the Issuer, shall
be permitted to request Borrowings hereunder (each borrowing made under this
Agreement, including any deemed borrowing made by withdrawing funds from a Class
A-1R Purchaser Collateral Account pursuant to Section 3.08, a "Class A-1R
Borrowing" or "Borrowing") in connection with (i) anticipated draws on any
Revolving Collateral Obligation or Delayed Drawdown Collateral Obligation
included in the Assets, (ii) the acquisition of additional Collateral
Obligations permitted to be acquired under the Indenture or to be retained by
the Issuer in anticipation of such acquisition, (iii) a Downgrade Draw and (iv)
the Class A-1R Reinvestment Borrowing.

 

(b) Except as provided in Section 3.08(c), each Class A-1R Borrowing shall be
made pro rata from each Class A-1R Noteholder in accordance with its Pro Rata
Share. The failure of any Class A-1R Noteholder to extend funds required to be
advanced by it shall not relieve any other Class A-1R Noteholder of its
obligations hereunder; provided, that the Class A-1R Commitments constitute
several and separate, not joint, obligations and no Class A-1R Noteholder shall
be responsible for any other Class A-1R Noteholder’s failure to advance funds as
so required.

 

(c) Each Class A-1R Noteholder at its option may fund its Pro Rata Share of any
Borrowing by causing any domestic or foreign branch or Affiliate of such Class
A-1R Noteholder to make such funding; provided that any exercise of such option
shall not affect the obligation of such Class A-1R Noteholder to fund its Pro
Rata Share of any Borrowing on the specified Class A-1R Borrowing Date or the
date of a Downgrade Draw or the obligation of the Issuer to repay such Borrowing
in accordance with the terms of this Agreement.

 

(d) Any Class A-1R Borrowing pursuant to clauses (i) or (ii) of Section 3.02(a)
shall be in a minimum amount of U.S. $1,000,000 or any integral multiple of U.S.
$1,000 in excess thereof (or the remaining available amount of the Aggregate
Undrawn Amount if such remaining amount is less than U.S. $1,000,000).

 



5

 



 

(e) Except with respect to a Downgrade Draw (but not a Borrowing made from
amounts held in the Class A-1R Purchaser Collateral Account pursuant to a
Downgrade Draw, which shall accrue interest in the same manner as any other
Borrowing), interest shall accrue on the drawn balance of the Class A-1R Notes
at the applicable Interest Rate as set forth in the Indenture. With respect to
any Payment Date, interest on the drawn balance of the Class A-1R Notes (the
"Class A-1R Note Interest") will be an amount payable in arrears equal to (A)
the product of (i) the Aggregate Outstanding Amount of the Class A-1R Notes (as
determined daily for each day during each Interest Accrual Period with respect
to such Payment Date), (ii) the Interest Rate in respect of the Class A-1R
Notes, and (iii) the actual number of days elapsed in such Interest Accrual
Period, divided by (B) 360. The interest accrued on the portion of the
outstanding principal balance of the Class A-1R Notes from a Class A-1R
Borrowing made after the end of the Collection Period for the relevant Payment
Date (which may consist solely of the Class A-1R Reinvestment Borrowing and any
Borrowings the proceeds of which will be used to fund required draws on any
Revolving Collateral Obligation of Delayed Drawdown Obligation included in the
Assets) will not be payable on that Payment Date, but instead will be payable on
the next Payment Date. For so long as the conditions which caused a Downgrade
Draw with respect to a Class A-1R Noteholder are in existence, no interest shall
accrue on the amount which is held in the related Class A-1R Purchaser
Collateral Account in connection with such Downgrade Draw; instead that amount
will be included in the calculation of the Commitment Fees of the related Class
A-1R Noteholder, subject to Section 3.08(d).

 

Section 3.03. Class A-1R Reinvestment Borrowing.

 

(a) On the Class A-1R Reinvestment Borrowing Date, the Issuer (at the direction
of the Collateral Manager) shall make a Class A-1R Borrowing (such Class A-1R
Borrowing, the "Class A-1R Reinvestment Borrowing") in an aggregate amount equal
to the Collateral Obligation Funding Amount.

 

(b) Pursuant to the Indenture, upon receipt of such Class A-1R Reinvestment
Borrowing, the Trustee shall make the following deposits therefrom, at the
direction of the Collateral Manager: (x) first, the Pending Collateral
Obligation Purchase Funding Amount shall be deposited in the Principal
Collection Subaccount as Principal Proceeds and (y) second, the Delayed Drawdown
Funding Amount shall be deposited in the Revolver Funding Account.

 

(c) After the Class A-1R Reinvestment Borrowing, no other Class A-1R Borrowings
will be permitted and the Class A-1R Commitments will thereafter equal the
funded portion of the Class A-1R Notes.

 

Section 3.04. Requests for Borrowings.

 

(a) To request a Borrowing (other than in respect of a Downgrade Draw), the
Issuer (or the Collateral Manager on behalf of the Issuer) shall notify the
Class A-1R Note Agent (with a copy to the Trustee) of such request, by
electronic messaging system, in the form attached hereto as Exhibit B and signed
by the Issuer or an Authorized Officer of the Collateral Manager on behalf of
the Issuer (a "Class A-1R Borrowing Request" or "Borrowing Request") by not
later than 10:00 a.m., New York time, on the Business Day immediately preceding
the Class A-1R Borrowing Date or Class A-1R Reinvestment Borrowing Date, as
applicable. If any such Borrowing Request is made on one Business Day's notice
to the extent permitted by the immediately preceding sentence, the Issuer (or
the Collateral Manager on its behalf) shall also deliver such Borrowing Request
directly to the Class A-1R Noteholders by electronic messaging system. Each such
electronic Borrowing Request shall be irrevocable and shall be confirmed by a
simultaneous mailing of the original by first class mail, postage prepaid, or
hand delivery thereof to the Class A-1R Note Agent (with a copy to the Trustee
and the Calculation Agent). Each such Borrowing Request shall specify the
following information:

 



6

 



 

(i) the aggregate amount of the requested Borrowing;

 

(ii) the Borrowing Date; and

 

(iii) the Aggregate Outstanding Amount of the Class A-1R Notes both before and
after giving effect to such Borrowing.

 

(b) Promptly following receipt of a Borrowing Request in accordance with this
Section 3.04 (and in no event later than 3:00 p.m., New York time on the date of
receipt of the Borrowing Request), the Class A-1R Note Agent shall forward (by
fax or electronic messaging system) to each Class A-1R Noteholder a copy of such
Borrowing Request. If any Borrowing Request is made on at least one Business
Day's notice as provided above in the case of draws on any Revolving Collateral
Obligation or Delayed Drawdown Collateral Obligation, the Class A-1R Note Agent
or the Collateral Manager shall ask each Class A-1R Noteholder to confirm in
writing its receipt of such Borrowing Request.

 

(c) Upon receipt of its copy of a Borrowing Request and, as applicable, upon
receipt of notice that amounts have been withdrawn from the Class A-1R Purchaser
Collateral Account to fund any Borrowing, the Calculation Agent shall determine
LIBOR applicable to such Borrowing from a Holder of a Class A-1R Note that is
not a CP Conduit.

 

(d) Notwithstanding anything to the contrary contained herein, on the last day
of the Reinvestment Period, the Issuer, or the Collateral Manager on behalf of
the Issuer, shall automatically be deemed to have requested the Class A-1R
Reinvestment Borrowing, and the holders of the Class A-1R Notes shall be
required to fund their Pro Rata Share of such Class A-1R Reinvestment Borrowing.
The Class A-1R Note Agent shall provide written notice to each Class A-1R
Noteholder of such Class A-1R Reinvestment Borrowing in a form substantially
similar to a Borrowing Request.

 

(e) In the case of Class A-1 Noteholders that are CP Conduits, the relevant CP
Conduit, Program Manager or funding agent, as applicable, shall determine the CP
Rate applicable to the Borrowing for any Interest Period or portion thereof,
such determination to be conclusive absent manifest error. Such CP Conduit,
Program Manager or funding agent (as applicable) shall, on or before each
Determination Date, notify the Class A-1R Note Agent (and the Class A-1R Note
Agent shall forward such notice to the Co-Issuers, the Trustee and each Paying
Agent) of the CP Rate applicable to the Borrowing for the related Interest
Period. The CP Rate for each CP Conduit shall be calculated, for each day during
the period between the date of such notice and the last day of each Interest
Period (the "Estimate Period"), on the basis of such CP Conduit's good faith
estimate of its funding costs for such Estimate Period, and the amount of
interest payable to such CP Conduit in respect of the following Interest Period
shall be increased by the amount, if any, by which interest at the actual CP
Rates for such CP Conduit for the Estimate Period exceeds the amount estimated
or shall be decreased by the amount, if any, by which the amount of interest at
the estimated CP Rates for such Estimate Period exceeds the amount of interest
accrued at the actual CP Rates. However, on the Stated Maturity, any such
increase or decrease that would be due pursuant to the preceding sentence shall
instead be settled and paid on the Stated Maturity. Each CP Conduit shall supply
a reconciliation of such amounts as provided in this Section 3.04(e) for each
such period to the Class A-1R Note Agent (and the Class A-1R Note Agent shall
notify the Co-Issuers, the Trustee and each Paying Agent) and, absent manifest
error, such reconciliation shall be conclusive and binding on all parties
hereto. The interest rate payable to a CP Conduit shall reflect proportionately
the different sources of funding used during each Interest Period by the CP
Conduit to finance its funding obligations in respect of the Class A-1R Notes.

 



7

 

  

Section 3.05. Funding of Borrowings. Subject to Sections 3.08(d) and 5.02, each
Class A-1R Noteholder shall fund its Pro Rata Share of each Borrowing requested
by the Issuer hereunder by wire transfer of immediately available funds by 3:00
p.m., New York time on the applicable Borrowing Date, to a specified Account
under the Indenture.

 

Section 3.06. Termination and Reduction of Commitments.

 

(a) After the Class A-1R Reinvestment Borrowing, no other Class A-1R Borrowings
will be permitted. The Class A-1R Commitments will terminate on the last day of
the Reinvestment Period (or, if earlier, the date on which the Class A-1R Notes
are optionally redeemed by the Issuer pursuant to Article IX of the Indenture).

 

(b) On any Payment Date during the Reinvestment Period on which Class A Notes
are repaid or redeemed other than in connection with a Class A-1R Prepayment,
the Class A-1R Commitments shall be reduced by an amount equal to the lesser of
(i) amount of the Class A-1R Commitments immediately prior to such reduction and
(ii) product of (1) the amount of the Class A-1R Commitments immediately prior
to such repayment and (2) a ratio the numerator of which is the Aggregate
Outstanding Amount of the Class A-1T Notes redeemed or repaid on such Payment
Date and the denominator of which is the Aggregate Outstanding Amount of the
Class A-1T Notes immediately prior to such Payment Date (such that, after giving
effect to such reduction in the Class A-1R Commitments, the ratio of the Class
A-1R Commitments to the Aggregate Outstanding Amount of the Class A-1T Notes at
such time is the same as it was immediately prior to such payment).

 

(c) Any termination or reduction of the Class A-1R Commitments shall be
permanent. Each reduction of the Class A-1R Commitments shall be made ratably
among the Class A-1R Noteholders in accordance with their respective Pro Rata
Shares.

 

(d) No termination or reduction of the Class A-1R Commitments shall occur except
as permitted under clause (a), (b) or (c) of this Section 3.06.

 



8

 



 

(e) The Issuer (or, at the request of the Issuer, the Class A-1R Note Agent)
will provide the Class A-1R Noteholders with no less than one Business Day’s
prior written notice of any reduction in the Class A-1R Commitments.

 

Section 3.07. Repayment of Borrowings.

 

(a) Subject to Section 3.08(d)(ii), and upon the terms and subject to the
conditions of this Section 3.07, the Co-Issuers, at the direction of the
Collateral Manager, shall have the right to prepay Borrowings, in whole or in
part, on the Class A-1R Notes (each a "Class A-1R Prepayment") on any date that
is a Business Day during the Reinvestment Period; provided that (x) no Class
A-1R Prepayment shall be made during the period from (but excluding) any
Determination Date to (but excluding) the related Payment Date and (y) no Class
A-1R Prepayment shall be made on a date other than a Payment Date unless all
previously incurred and unpaid Breakage Costs have been paid in full and the
Collateral Manager reasonably believes that any Breakage Costs incurred in
connection with the current Class A-1R Prepayment will be paid on the
immediately succeeding Payment Date. Any Class A-1R Prepayment shall be limited
in amount to the Principal Proceeds on deposit in the Collection Account on the
date of the Class A-1R Prepayment for such application.

 

(b) The aggregate principal amount of any Class A-1R Prepayment (taken as a
whole) shall be an integral multiple of U.S.$100,000 and at least
U.S.$1,000,000, unless otherwise agreed to, in writing (which includes via
email) by all of the Class A-1R Noteholders (or, if the Aggregate Outstanding
Amount of the Class A-1R Notes is less than such amount, the entire Aggregate
Outstanding Amount of the Class A-1R Notes). Any Class A-1R Prepayment shall be
made pro rata according to the Aggregate Outstanding Amount of the Class A-1R
Notes.

 

(c) In order to effect a Class A-1R Prepayment, the Collateral Manager shall
give not fewer than three Business Days’ notice (such Business Day, the "Class
A-1R Prepayment Notice Date") thereof in the form attached hereto as Exhibit C
to the Trustee, the Co-Issuers and the Class A-1R Note Agent. Such notice shall
specify the Business Day on which such Class A-1R Prepayment shall occur, the
amount of such Class A-1R Prepayment (being a stated amount, subject to the
limitation referred to above) and whether a draw made on the Class A-1R Notes
during the same Interest Accrual Period is being repaid. The Class A-1R Note
Agent shall give a copy of such notice or other facsimile transmission to each
Holder of Class A-1R Notes at the Holder’s address in the Class A-1R Commitment
Register.

 

(d) After any such notice referred to in clause (c) is given, the amount of such
Class A-1R Prepayment shall be payable by 10:00 a.m. on the date specified in
such notice.

 

(e) The amount of any Class A-1R Prepayment shall reduce the Aggregate
Outstanding Amount of the Class A-1R Notes and increase the Aggregate Undrawn
Amount by a corresponding amount, but shall not reduce the Class A-1R
Commitments.

 

(f) Accrued interest on the principal amount of the Class A-1R Notes so repaid
in any Class A-1R Prepayment will be paid to the Class A-1R Noteholders at the
time of such Class A-1R Prepayment.

 

 



9

 



 

Section 3.08. Procedures with Respect to Class A-1R Purchaser Rating Criteria.

 

(a) [Reserved].

 

(b) [Reserved].

 

(c) The Issuer (or the Collateral Manager on its behalf) shall be entitled to
cause each Class A-1R Noteholder who fails to satisfy the Class A-1R Purchaser
Rating Criteria at any time during the Reinvestment Period, within 30 days of
such failure (unless such Holder again satisfies the Class A-1R Purchaser Rating
Criteria within 30 days after such failure), either to (i) (x) transfer in full
its Commitment to a transferee which satisfies the Class A-1R Purchaser Rating
Criteria, or alternatively, as certified to the Class A-1R Note Agent by such
Class A-1R Noteholder, (y) have all of its obligations hereunder guaranteed by
an entity which satisfies the Class A-1R Purchaser Rating Criteria (any such
entity, a "Guarantor") or (z) only if such Person is a CP Conduit, enter into a
liquidity facility which provides sufficient capacity to cover all of its
obligations hereunder on the terms herein with a financing provider that
satisfies the Class A-1R Purchaser Rating Criteria (any such financing provider,
a "Funding Entity"), or (ii) make a deposit on the first Business Day following
the date that is 30 days after such failure (a "Downgrade Draw Date") of
immediately available funds in an amount equal to the entire unfunded portion of
its Class A-1R Commitment and the proceeds of such draw will be deposited in a
Class A-1R Purchaser Collateral Account (a "Downgrade Draw").

 

(d) Proceeds deposited to such Class A-1R Purchaser Collateral Account in
connection with a Downgrade Draw shall be applied in accordance with the
following:

 

(i) On any date on which such Class A-1R Noteholder is required to fund its Pro
Rata Share of any Borrowing, amounts which would otherwise have been drawn on
such Class A-1R Noteholder’s Class A-1R Note pursuant to Section 3.02 absent
such Downgrade Draw shall instead be transferred from the Class A-1R Purchaser
Collateral Account to be applied in accordance with the Indenture, whereupon
interest shall accrue thereon at a rate equal to the applicable Interest Rate in
accordance with the Indenture.

 

(ii) On any date on which a Borrowing (other than a Borrowing in respect of a
Downgrade Draw) is repayable to such Class A-1R Noteholder pursuant to Section
3.07, such repayment shall instead be deposited to the Class A-1R Purchaser
Collateral Account and available to fund future Borrowings as described in
Section 3.08(d)(i) above, whereupon interest shall cease to accrue thereon and
Commitment Fees shall accrue on such amounts.

 

(iii) On any date on which such Class A-1R Noteholder’s Commitment is subject to
termination or reduction in accordance with Section 3.06, funds in the Class
A-1R Purchaser Collateral Account in respect of such Class A-1R Noteholder shall
be released to such Class A-1R Noteholder pursuant to an Issuer Order to the
Trustee (with a copy to the Class A-1R Note Agent) (and the Issuer hereby agrees
to deliver such Issuer Order to the Trustee on the date of such termination or
reduction) in respect of such termination or reduction, as applicable, under the
same circumstances as such Class A-1R Noteholder’s unfunded Class A-1R
Noteholder’s Commitment would have been reduced absent such Downgrade Draw.

 



10

 



 

(iv) Funds on deposit in or credited to the applicable Class A-1R Purchaser
Collateral Account shall be invested by the Trustee in Eligible Investments in
accordance with Section 10.9 of the Indenture pending the application of such
funds in accordance with the terms hereof and of the Indenture.

 

(v) Any funds deposited by a Class A-1R Noteholder into the Class A-1R Purchaser
Collateral Account and not disbursed from such account in accordance with
Section 3.08(d)(i) above will not be considered a draw on such Holder’s Class
A-1R Notes and interest with respect to such Class A-1R Notes shall not accrue
on such funds (but interest shall accrue on any Borrowings made from amounts
held in the Class A-1R Purchaser Collateral Account). Funds deposited by a Class
A-1R Noteholder into the account will be used to calculate the Commitment Fees
payable to such Class A-1R Noteholder.

 

(vi) Any investment earnings on the amounts so deposited shall be for the credit
of such Class A-1R Noteholder and payable each calendar month and shall not be
subject to the Priority of Payments.

 

(e) The Issuer, or the Collateral Manager on the Issuer’s behalf, shall have the
right to cause a transfer of any Class A-1R Note held by a Class A-1R Noteholder
that fails to satisfy the Class A-1R Purchaser Rating Criteria and that has not
made a Downgrade Draw pursuant to Section 3.08(c) (and the related Class A-1R
Noteholder’s Commitment) to a transferee who, or whose Guarantor or Funding
Entity, if any, satisfies the Class A-1R Purchaser Rating Criteria (and the
related Class A-1R Noteholder agrees to take all necessary and reasonably
requested action to facilitate such transfer and assignment); provided that in
connection with such transfer, the transferring Class A-1R Noteholder shall
receive payment in cash for its Class A-1R Notes in an amount at least equal to
the Aggregate Outstanding Amount thereof plus any accrued but unpaid Class A-1R
Note Interest and Commitment Fees thereon and any due and unpaid Class A-1R Note
Additional Amounts, unless such transferring Class A-1R Noteholder provides its
written consent (in its sole discretion) to receive a lesser amount; provided,
further, if the Class A-1R Note Agent has advanced amounts on behalf of the
related Class A-1R Noteholder pursuant to Section 3.05 of this Agreement and has
not been reimbursed in full for such advance (including in respect of any
interest accrued thereon), such transfer shall not be made without the written
consent of the Class A-1R Note Agent (in its sole discretion). For the avoidance
of doubt, the Class A-1R Note Agent shall have no obligation to advance amounts
on behalf of a Class A-1R Noteholder without its written consent (in its sole
discretion).

 

(f) Any Class A-1R Noteholder that no longer satisfies the Class A-1R Purchaser
Rating Criteria at any time during the Reinvestment Period or defaults in its
obligation to fund its Pro Rata Share of any Class A-1R Borrowing shall
(i) promptly give written notice of such fact to the Issuer, the Collateral
Manager, the Class A-1R Note Agent, the Trustee and S&P and (ii) in the case of
a failure to satisfy the Class A-1R Purchaser Rating Criteria, comply with
clause (c) of this Section 3.08 within thirty (30) days after the date on which
such Class A-1R Noteholder first fails to satisfy the Class A-1R Purchaser
Rating Criteria.

 



11

 



 

(g) Any funds deposited by a Class A-1R Noteholder to a Class A-1R Purchaser
Collateral Account in connection with a Downgrade Draw pursuant to Section
3.08(c), and any investment income that has accrued thereon, shall be released
to the Class A-1R Noteholder on the next Business Day following the earlier to
occur of (i) the transfer by the Class A-1R Noteholder of its Commitment to one
or more eligible transferees, and (ii) the date on which the Class A-1R
Noteholder satisfies the Class A-1R Purchaser Rating Criteria.

 

(h) If, at any time prior to the termination in full of its Class A-1R
Commitments in accordance with this Agreement, a Class A-1R Noteholder becomes a
Defaulting Holder, the Issuer (or the Collateral Manager on its behalf) shall
have the right to require such Class A-1R Noteholder to assign and, at the
Issuer's request in such circumstances, such Class A-1R Noteholder shall assign
all of its rights and obligations hereunder and under the Indenture, with such
Class A-1R Noteholder bearing all out-of-pocket costs and expenses relating
thereto, as promptly as practicable to one or more Persons designated by the
Issuer or the Collateral Manager on its behalf that satisfies the Class A-1R
Purchaser Rating Criteria; provided, that in connection with such transfer, the
transferring Class A-1R Noteholder shall receive payment in cash for its Class
A-1R Notes in an amount at least equal to the Aggregate Outstanding Amount
thereof plus any accrued but unpaid Class A-1R Note Interest and Commitment Fees
thereon and any due and unpaid Class A-1R Note Additional Amounts, unless such
transferring Class A-1R Noteholder provides its written consent (in its sole
discretion) to receive a lesser amount. In addition, the Issuer may apply
Principal Proceeds (including Sale Proceeds) as provided under the Indenture to
the extent that the Issuer has entered into commitments on transactions for
which trades have been entered into but not settled or is required to fund any
unfunded commitment with respect to a Delayed Drawdown Collateral Obligation or
Revolving Collateral Obligation and there are insufficient funds for that
purpose on deposit in the Revolver Funding Account.  Nothing herein shall be
deemed to relieve any Class A-1R Noteholder from its obligations to fulfill its
commitments hereunder or to prejudice any rights which the Issuer (or the
Collateral Manager on behalf of the Issuer) may have against a Class A-1R
Noteholder as a result of any such default by such Class A-1R Noteholder
hereunder.  Any assignment of a Class A-1R Noteholder's interest in a Class A-1R
Note must comply with Section 7.03 hereof.

 

(i) Neither the Trustee nor the Class A-1R Note Agent shall have any obligation
to monitor whether any Class A-1R Noteholder, transferee or Guarantor satisfies
the Class A-1R Purchaser Rating Criteria or, in the event that any such person
fails to satisfy such criteria, to determine whether such person has complied
with the requirements of the Indenture and this Agreement with respect thereto.

 

Section 3.09. Commitment Fee; Breakage Costs. The Commitment Fees shall accrue
on the Aggregate Undrawn Amount, as determined daily for each day during each
Interest Accrual Period during the Reinvestment Period at the Commitment Fee
Rate and shall be payable by the Co-Issuers in arrears on each Payment Date as
and to the extent provided in Section 11.1 of the Indenture.

 

 

12

 



 

Any Commitment Fees accrued but not paid on prior Payment Dates shall accrue
interest at the applicable Interest Rate in accordance with the Indenture.

 

If the Issuer (a) pays any principal of any Borrowing on any date other than a
Payment Date (whether in connection with a Class A-1R Prepayment, due to
acceleration or otherwise), (b) fails to effect a Borrowing on the scheduled
date therefor after having submitted a Borrowing Request to the Class A-1R Note
Agent in accordance with Section 3.04 or (c) fails to prepay any Class A-1R Note
after notice thereof has been given in accordance with Section 3.07 and not
revoked as permitted by this Agreement, then upon demand therefor from any Class
A-1R Noteholder, any resulting loss, cost or expense reasonably incurred by it
(such amounts, "Breakage Costs"), shall be payable by the Issuer on the next
Payment Date pursuant to the Priority of Payments.

 

A certificate of any Class A-1R Noteholder setting forth any amount or amounts
that such Class A-1R Noteholder is entitled to receive pursuant to this Section
3.09, and the calculation of such amount or amounts, shall be delivered to the
Co-Issuers, the Trustee and the Class A-1R Note Agent and shall be conclusive
absent manifest error.

 

Section 3.10. Class A-1R Commitment Register

 

(a) The Issuer shall cause to be kept a register (the "Class A-1R Commitment
Register") in which, subject to such reasonable procedures as it may prescribe,
the Issuer shall provide for the recording and registering of the following
information with respect to each Class A-1R Noteholder:

 

(i) the name, notice details, wiring instructions and taxpayer identification
number of such Class A-1R Noteholder, together with the names of the authorized
representatives of such Class A-1R Noteholder and their mailing address,
electronic mail address, telephone and facsimile numbers;

 

(ii) the Aggregate Outstanding Amount of Class A-1R Notes held by such Holder,
the aggregate amount of related Commitment of such Class A-1R Noteholder and the
amount (if any) deposited into a Class A-1R Purchaser Collateral Account with
respect to such Holder;

 

(iii) the date upon which such Class A-1R Noteholder became a Holder of such
Class A-1R Notes; and

 

(iv) whether such Class A-1R Noteholder is a defaulting Class A-1R Noteholder.

 

The Class A-1R Note Agent is hereby appointed "Class A-1R Commitment Registrar"
for the purpose of registering and recording the information described in
clauses (i) through (iv) above.

 

The Class A-1R Note Agent shall update the information contained in the Class
A-1R Commitment Register (as identified in items (i) through (iv) above) upon
(i) the transfer of any Class A-1R Note, (ii) each Borrowing, (iii) each
prepayment or repayment of a Borrowing and (iv) the receipt of written notice
confirming a change in the notice details or the authorized representatives of
any Class A-1R Noteholder.

 

 

13

 



 

Absent manifest error, the information contained in the Class A-1R Commitment
Register will be prima facie evidence of the rights and obligations of each
Class A-1R Noteholder with respect to its Commitment and the Class A-1R Notes
held by such Class A-1R Noteholder.

 

Upon request at any time, the Class A-1R Commitment Registrar shall provide to
the Trustee, the Note Registrar, the Issuer or the Collateral Manager a copy of
the information contained in the Class A-1R Commitment Register and, upon
request at any time by a Class A-1R Noteholder, the Class A-1R Commitment
Registrar shall provide such Class A-1R Noteholder a copy of the information
contained in the Class A-1R Commitment Register relating to its Commitment and
the Class A-1R Notes held by such Class A-1R Noteholder.

 

 

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

 

Section 4.01. Representations and Warranties. Each of the Issuer and the
Co-Issuer represents and warrants to the Class A-1R Noteholders, the Class A-1R
Note Agent and the Trustee that:

 

(a) It is an exempted company incorporated with limited liability and validly
existing and in good standing under the law of the Cayman Islands (in the case
of the Issuer) or a limited liability company duly formed and validly existing
and in good standing under the law of the State of Delaware (in the case of the
Co-Issuer).

 

(b) It has the power to execute and deliver this Agreement and the Indenture and
to perform its obligations under this Agreement and the Indenture and has taken
all necessary action to authorize such execution, delivery and performance.

 

(c) Such execution, delivery and performance do not violate or conflict with any
law applicable to it, any provision of its constitutional documents, any order
or judgment of any court or other agency of government applicable to it or any
of its assets or any contractual restriction binding on or affecting it or any
of its assets.

 

(d) All governmental and other consents that are required to have been obtained
by it with respect to the execution, delivery and performance of this Agreement
and the Indenture have been obtained and are in full force and effect and all
conditions of any such consents have been complied with.

 

(e) Its obligations under this Agreement and the Indenture, when executed by all
parties, as applicable, constitute its legal, valid and binding obligations,
enforceable against it in accordance with their respective terms (subject to
applicable bankruptcy, reorganization, insolvency, moratorium or other similar
laws affecting creditors’ rights generally and subject, as to enforceability, to
equitable principles of general application (regardless of whether enforcement
is sought in a proceeding in equity or at law)).

 

 

14

 



 

(f) There is not pending or, to its knowledge, threatened against it, any
action, suit or proceeding at law or in equity or before any court, tribunal,
government body, agency or official or any arbitrator that is likely to affect
the legality, validity or enforceability against it of this Agreement or the
Indenture or its ability to perform its obligations under this Agreement or the
Indenture.

 

(g) Assuming (i) that all representations and warranties of the Class A-1R
Noteholders in clause (i) of Section 4.02 of this Agreement are true and correct
and assuming compliance by each such Class A-1R Noteholder with applicable
transfer restriction provisions and other provisions herein and in the Indenture
and (ii) that all representations and warranties of all of the Holders of the
Notes in the Indenture (whether deemed or delivered in any representation letter
required under the Indenture) relating to their status under Section 3(c)(7) of
the Investment Company Act of 1940, as amended, and the related rules and
regulations are true and correct and assuming compliance by each Holder of Notes
with applicable transfer restriction provisions and other provisions in the
Indenture, it is not required to register as an investment company under the
Investment Company Act of 1940, as amended.

 

(h) The Issuer hereby represents, warrants and covenants that, as of the Closing
Date (which representations and warranties shall survive the execution of this
Agreement and be deemed to be repeated on each date on which an Asset is Granted
to the Trustee under the Indenture) each payment of principal or interest with
respect to the Class A-1R Notes made under this Agreement will have been made
(i) in payment of a debt incurred by the Issuer in the ordinary course of
business or financial affairs of the Issuer and (ii) in the ordinary course of
business or financial affairs of the Issuer.

 

Section 4.02. Several Representations of Each Class A-1R Noteholder. Each Class
A-1R Noteholder severally represents and warrants (as to itself only) to the
Issuer, the Co-Issuer and the Class A-1R Note Agent, as of the date hereof (in
the case of the Initial Class A-1R Noteholder, as of the date each transferee
becomes a Class A-1R Noteholder in accordance with Section 7.03 hereof (in the
case of each other Class A-1R Noteholder) and as of the date of each Borrowing,
that:

 

(a) In connection with its purchase of the Class A-1R Notes: (i) none of the
Co-Issuers, the Trustee, the Collateral Administrator, the Class A-1R Note
Agent, the Collateral Manager, the Placement Agent or any of their respective
affiliates are acting as a fiduciary (except to the extent specifically set
forth in the Indenture) or financial or investment adviser for it; (ii) it is
not relying on any written or oral advice, counsel or representations of the
Co-Issuers, the Trustee, the Collateral Administrator, the Class A-1R Note
Agent, the Collateral Manager, the Placement Agent or any of their respective
affiliates other than in the Offering Circular, if applicable; (iii) it has read
and understands the Offering Circular (including, without limitation, the
descriptions therein of the structure of the transaction in which the Class A-1R
Notes are being issued and the risks to purchasers thereof); (iv) it has
consulted with its own legal, regulatory, tax, business, investment, financial,
and accounting advisers to the extent it has deemed necessary, and has made its
own investment decisions based upon its own judgment and upon any advice from
such advisers as it has deemed necessary and not upon any view expressed by the
Co-Issuers, the Trustee, the Collateral Administrator, the Class A-1R Note
Agent, the Collateral Manager, the Placement Agent or any of their respective
affiliates; and (v) it is a sophisticated investor and is purchasing the Class
A-1R Notes with a full understanding of all of the terms, conditions and risks
thereof, and it is capable of assuming and willing to assume those risks.

 



15

 



 

(b) It is not a member of the public of the Cayman Islands.

 

(c) It is, and on each date that it purchases or funds its Commitment hereunder
it will be, either (i) not a "U.S. person" (as defined in Regulation S) or a
"U.S. resident" (within the meaning of the Investment Company Act) and is
acquiring the Class A-1R Notes in an "offshore transaction" (as defined in
Regulation S), or, (ii) if it is a "U.S. person" (as defined in Regulation S) or
a "U.S. resident" (within the meaning of the Investment Company Act), it is, and
on each date that it purchases or funds any Commitment under Class A-1R Notes it
will be, both a "qualified institutional buyer" as defined in Rule 144A under
the Securities Act, and a "qualified purchaser" for purposes of Section 3(c)(7)
of the Investment Company Act.

 

(d) On each day from the date on which it acquires its interest in the Class
A-1R Notes through and including the date on which it disposes of its interest
in such Notes either that (A) if it is, or is acting on behalf of, a Benefit
Plan Investor, as defined in Section 3(42) of the Employee Retirement Income
Security Act of 1974, as amended ("ERISA"), its acquisition, holding and
disposition of such Notes will not constitute or result in a non-exempt
prohibited transaction under Section 406 of ERISA or Section 4975 of the
Internal Revenue Code of 1986, as amended (the "Code"), and (B) if it is a
governmental, church, non-U.S. or other plan, its acquisition, holding and
disposition of such Notes do not and will not constitute or give rise to a
non-exempt violation of any law or regulation that is substantially similar to
the prohibited transaction provisions of Section 406 of ERISA or Section 4975 of
the Code. Any purported transfer of a Class A-1R Note or interest therein that
does not comply with the foregoing representations shall be null and void ab
initio.

 

(e) It acknowledges that the Offering Circular does not constitute an offer to
any other person or to the public generally to subscribe for or otherwise
acquire the Class A-1R Notes. Distribution of the Offering Circular, or
disclosure of any of its contents to any person other than the Class A-1R
Noteholder and those persons, if any, retained to advise the Class A-1R
Noteholder with respect thereto and other persons (including, without
limitation, any Funding Entity or financial guarantor) meeting the requirements
of Rule 144A and Regulation S is unauthorized and any disclosure of any of its
contents, without the prior written consent of the Co-Issuers, is prohibited.

 

(f) It has received and reviewed such information as it deems necessary in order
to make its investment decision and it is not relying on any information that
differs from the information included in the Offering Circular, this Agreement
and the Indenture.

 

(g) It acknowledges that by entering into this Agreement it is deemed to warrant
and represent as to all the warranties and representations required to be made
or deemed to be made by each purchaser or transferee of Class A-1R Notes under
the Indenture.

 



16

 



 

(h) It understands that such Notes are being offered only in a transaction not
involving any public offering in the United States within the meaning of the
Securities Act, such Notes have not been and will not be registered under the
Securities Act, and, if in the future it decides to offer, resell, pledge or
otherwise transfer such Notes, such Notes may be offered, resold, pledged or
otherwise transferred only in accordance with the provisions of the Indenture
and the legend on such Notes. It acknowledges that no representation has been
made as to the availability of any exemption under the Securities Act or any
state securities laws for resale of the Notes. It understands that neither of
the Co-Issuers has been registered under the Investment Company Act, and that
the Co-Issuers are exempt from registration as such by virtue of Section 3(c)(7)
of the Investment Company Act. It will provide notice to each Person to whom it
proposes to transfer any interest in the Notes of the transfer restrictions and
representations set forth in this Agreement and Section 2.5 of the Indenture,
including the Exhibits referenced therein.

 

(i) On the Closing Date, it satisfies the Class A-1R Purchaser Rating Criteria.

 

(j) With respect to each Class A-1R Noteholder that becomes a party to this
Agreement after the Closing Date and during the Reinvestment Period pursuant to
Section 7.03, such Class A-1R Noteholder shall represent and warrant in the
Class A-1R Sale and Transfer Agreement to the Issuer, the Co-Issuer, the Class
A-1R Note Agent, the Collateral Manager and the Trustee that, on the date on
which such Class A-1R Noteholder becomes a party to this Agreement, such Class
A-1R Noteholder satisfies the Class A-1R Purchaser Rating Criteria.

 

ARTICLE V

CONDITIONS

 

Section 5.01. Closing Date. The obligations of the Class A-1R Noteholders to
fund their respective Pro Rata Share of Class A-1R Borrowings shall not become
effective until the date on which the Indenture and this Agreement are executed
and delivered and the Class A-1R Notes are duly authorized, issued,
authenticated and delivered thereunder.

 

Section 5.02. Conditions to Each Class A-1R Borrowing. Except as otherwise
provided in this Section 5.02, the obligation of each Class A-1R Noteholder to
make an advance to the Issuer on the occasion of any Class A-1R Borrowing
pursuant to this Agreement (other than the funding of a Downgrade Draw) is
subject to the satisfaction of the following conditions (the "Class A-1R
Borrowing Conditions"):

 

(a) the Class A-1R Note Agent shall have received a Class A-1R Borrowing Request
given in accordance with the Class A-1R Note Purchase Agreement;

 

(b) other than in the case of the Class A-1R Reinvestment Borrowing or a Class
A-1R Borrowing the proceeds of which will be used to fund required draws on any
Revolving Collateral Obligation or Delayed Drawdown Collateral Obligation
included in the Assets, the related Borrowing Date does not occur during the
period from (but excluding) any Determination Date to (but excluding) the
related Payment Date;

 



17

 



 

(c) (i) such Class A-1R Borrowing, together with the aggregate principal amount
of all other outstanding Class A-1R Borrowings, shall not exceed the aggregate
amount of Class A-1R Commitments of all Holders of Class A-1R Notes and (ii) for
each Holder of Class A-1R Notes, its Pro Rata Share of such Class A-1R
Borrowing, together with its Pro Rata Share of the aggregate principal amount of
all outstanding Class A-1R Borrowings, shall not exceed such Holder’s Class A-1R
Commitment;

 

(d) immediately after giving effect to such Borrowing, each of the Coverage
Tests is satisfied; provided that this condition shall be deemed to be satisfied
with respect to the purchase of any Collateral Obligation if each Coverage Test
was satisfied as of the date the commitment was made by the Issuer to acquire
such Collateral Obligation with respect to which the related notice of Borrowing
is given (so long as such commitment provides for settlement in accordance with
customary procedures in the relevant markets);

 

(e) the proceeds of such Borrowing shall be used to fund the purchase of
Collateral Obligations and to fund Exposure Amounts relating to Revolving
Collateral Obligations and Delayed Funding Obligations, in each case as provided
in the Indenture;

 

(f) none of the proceeds of such Borrowing shall be used by the Issuer, directly
or indirectly, for the purpose, whether immediate, incidental or ultimate, of
buying or carrying any Margin Stock, and no Advance will be secured, directly or
indirectly, by Margin Stock and the Assets will not include any Margin Stock;

 

(g) the representations and warranties of the Issuer contained in the Indenture
and each of the other Transaction Documents shall be true and correct in all
material respects on and as of the date of such Borrowing (unless stated to
relate solely to an earlier date, in which case such representations and
warranties shall be true and correct in all material respects as of such earlier
date) both before and after giving effect to the making of such advance;

 

(h) no law or regulation shall have been adopted, no order, judgment or decree
of any governmental authority shall have been issued, and no litigation shall be
pending or, to the actual knowledge of an Authorized Officer of the Issuer,
threatened, which does or, with respect to any threatened litigation, seeks to
enjoin, prohibit or restrain, the making or repayment of the advances or the
consummation of the transactions contemplated by the Indenture;

 

(i) each of the Transaction Documents remains in full force and effect and is
the binding and enforceable obligation of the Co-Issuers (except for those
provisions of any Transaction Document not material, individually or in the
aggregate with other affected provisions, to the interests of any of the Class
A-1R Noteholders); and

 

(j) there shall be no Commitment Shortfall immediately after giving effect to
such Borrowing and the application of the proceeds of such Borrowing.

 

Each Borrowing shall be deemed to constitute a representation and warranty by
the Issuer on the date thereof as to the matters specified in paragraphs (a)
through (i) of this Section 5.02.

 

 



18

 

 

ARTICLE VI

THE CLASS A-1R NOTE AGENT

 

Section 6.01. Appointment. Each of the Class A-1R Noteholders hereby irrevocably
appoints the Class A-1R Note Agent as its agent and authorizes the Class A-1R
Note Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Class A-1R Note Agent by the terms hereof, together with such
actions and powers as are reasonably incidental thereto. The appointment of the
Class A-1R Note Agent shall terminate immediately following the last day of the
Reinvestment Period.

 

Section 6.02. Certain Duties and Responsibilities.

 

(a) The Class A-1R Note Agent undertakes to perform such duties and only such
duties as are specifically set forth in this Agreement, and no implied covenants
or obligations shall be read into this Agreement against the Class A-1R Note
Agent.

 

(b) Upon certificates and other notices furnished to the Class A-1R Note Agent
and conforming to the requirements of this Agreement, the Class A-1R Note Agent
may, in the absence of bad faith on its part, conclusively rely as to the truth
of the statements and the correctness of the opinions expressed therein;
provided, that, in the case of any such certificates which by any provision
hereof are specifically required to be furnished to the Class A-1R Note Agent,
the Class A-1R Note Agent shall be under a duty to examine the same to determine
whether or not they substantially conform on their face to the requirements of
this Agreement and shall promptly, but in any event within three Business Days
in the case of an Officer’s certificate furnished by the Collateral Manager,
notify the party delivering the same if such certificate or opinion does not so
conform. If a corrected form shall not have been delivered to the Class A-1R
Note Agent within 15 days after such notice from the Class A-1R Note Agent, the
Class A-1R Note Agent shall so notify the Issuer, the Collateral Manager and
each Class A-1R Noteholder.

 

(c) No provision of this Agreement shall be construed to relieve the Class A-1R
Note Agent from liability for its own grossly negligent action, its own grossly
negligent failure to act, or its own willful misconduct, except that:

 

(i) this subsection shall not be construed to limit the effect of
subsections (a) and (b) of this Section 6.02;

 

(ii) the Class A-1R Note Agent shall not be liable for any error of judgment
made in good faith by an Authorized Officer, unless it shall be proven that the
Class A-1R Note Agent was grossly negligent in ascertaining the pertinent facts;
and

 

(iii) no provision of this Agreement shall require the Class A-1R Note Agent to
expend or risk its own funds or otherwise incur any financial liability in the
performance of any of its duties hereunder, or in the exercise of any of its
rights or powers contemplated hereunder, if it shall have reasonable grounds for
believing that repayment of such funds or indemnity reasonably satisfactory to
it against such risk or liability is not reasonably assured to it.

 



19

 



 

(d) For all purposes under this Agreement, the Class A-1R Note Agent shall not
be deemed to have notice or knowledge of any Event of Default unless an Officer
of the Class A-1R Note Agent has actual knowledge thereof or unless written
notice of any event which is in fact such an Event of Default is received by the
Class A-1R Note Agent.

 

(e) Whether or not therein expressly so provided, every provision of this
Agreement relating to the conduct or affecting the liability of or affording
protection to the Class A-1R Note Agent shall be subject to the provisions of
this Section 6.02. The Class A-1R Note Agent shall be afforded the same
protections and benefits (including the right to rely on any written document
delivered to the Class A-1R Note Agent under this Agreement) as that afforded to
the Trustee pursuant to Section 6.3 of the Indenture (but in no event shall
Section 6.1(b) of the Indenture apply).

 

(f) For all purposes under this Agreement, the Trustee shall be afforded the
same protections and benefits under this Agreement as that afforded to the
Trustee pursuant to Article VI of the Indenture.

 

Section 6.03. Compensation.

 

(a) The Issuer agrees, subject to Section 6.03(b):

 

(i) to pay the Class A-1R Note Agent on each Payment Date in accordance with,
and subject to, the Indenture, the Agency Fee for all services rendered by it
hereunder or under the Indenture;

 

(ii) to reimburse the Class A-1R Note Agent (subject to any written agreement
between the Issuer and the Class A-1R Note Agent) forthwith upon its request for
all reasonable costs and expenses (including reasonable attorneys’ fees and
expenses) incurred or made by the Class A-1R Note Agent in accordance with any
provision of this Agreement or the Indenture; and

 

(iii) to indemnify the Class A-1R Note Agent and its Officers, directors,
employees and agents for, and to hold them harmless against, any loss, liability
or expense (including reasonable attorneys’ fees and expenses) incurred without
gross negligence, willful misconduct or bad faith on their part, arising out of
or in connection with the exercise or performance of any of the Class A-1R Note
Agent’s obligations or duties under this Agreement or the Indenture, including
the costs and expenses of defending themselves against any claim or liability in
connection therewith; provided, however that notwithstanding the foregoing or
any other provision to the contrary herein, the Issuer shall not in any event be
liable to the Class A-1R Note Agent or its Officers, directors, employees and
agents for any consequential, indirect, or special damages arising under, or
incurred in connection with, this Agreement or the Indenture.

 

(b) Any amounts payable to the Class A-1R Note Agent pursuant to this Agreement
shall be payable on each Payment Date only to the extent that funds are
available for such purpose in accordance with the Priority of Payments, and any
such amounts not paid on or prior to any Payment Date shall remain outstanding
and shall be payable on the next Payment Date on which funds are available for
such purpose pursuant to the Priority of Payments.

 



20

 



 

(c) The provisions of this Section 6.03 shall survive the termination of this
Agreement and the removal or resignation of the Class A-1R Note Agent (to the
extent of any fees or indemnified liabilities, costs, expenses and other amounts
arising or incurred prior to, or arising out of actions or omissions occurring
prior to, such termination, resignation or removal).

 

Section 6.04. Resignation and Removal; Appointment of a Successor.

 

(a) Except as provided in Section 6.04(d) below, no resignation or removal of
the Class A-1R Note Agent and no appointment of a successor Class A-1R Note
Agent pursuant to this Section 6.04 shall become effective until the acceptance
of appointment by the successor Class A-1R Note Agent pursuant to Section 6.05.

 

(b) The Class A-1R Note Agent may resign at any time by giving 30 days’ prior
written notice thereof to the Co-Issuers, the Trustee, the Class A-1R
Noteholders, the Collateral Manager and S&P.

 

(c) If at any time prior to the last day of the Reinvestment Period the Class
A-1R Note Agent shall materially breach its obligations hereunder or under the
Indenture, or shall become incapable of acting then, in either such case
(subject to Section 6.04(a)), (i) the Co-Issuers, by Issuer Order, may remove
the Class A-1R Note Agent, or (ii) any Class A-1R Noteholder may, on behalf of
itself and all others similarly situated, petition any court of competent
jurisdiction for the removal of the Class A-1R Note Agent and the appointment of
a successor Class A-1R Note Agent. If at any time prior to the last day of the
Reinvestment Period the Class A-1R Note Agent shall be adjudged as bankrupt or
insolvent or a receiver or liquidator of the Class A-1R Note Agent or of its
property shall be appointed or any public officer shall take charge or control
of the Class A-1R Note Agent or of its property or affairs for the purpose of
rehabilitation, conservation or liquidation, then, subject to Section 6.04(a),
the Class A-1R Note Agent shall be removed.

 

(d) Notwithstanding the foregoing, the Class A-1R Agent may resign its duties
hereunder without any requirement that a successor Class A-1R Note Agent be
obligated hereunder and without any liability for further performance of any
duties hereunder upon at least 30 days’ prior written notice to the Collateral
Manager and the Issuer of termination upon the occurrence of any of the
following events and the failure to cure such event within such 60 day notice
period: (i) failure of the Issuer to pay any of the amounts specified in Section
6.03 within 30 days after receipt by the Issuer of an invoice from the Class
A-1R Note Agent for such amount due pursuant to Section 6.03 hereof to the
extent that amounts are available therefor under Section 11.1(a) of the
Indenture or (ii) failure of the Issuer to provide any indemnity payment or
expense reimbursement to the Class A-1R Note Agent required under Section 6.03
hereof within 60 days of the receipt by the Collateral Manager or the Issuer of
a written request for such payment or reimbursement.

 



21

 



 

(e) If the Class A-1R Note Agent shall resign or be removed in accordance with
the terms hereof, or if a vacancy shall occur in the office of the Class A-1R
Note Agent for any reason, the Co-Issuers, by Issuer Order, shall promptly
appoint a successor Class A-1R Note Agent by written instrument executed by an
Authorized Officer of each of the Co-Issuers and the successor Class A-1R Note
Agent; provided, that such successor Class A-1R Note Agent shall be appointed
only upon the written consent of a Majority of the Class A-1R Notes and the
Collateral Manager. If the Co-Issuers shall fail to appoint a successor Class
A-1R Note Agent within 30 days after such notice of resignation, removal or the
occurrence of such vacancy, a successor Class A-1R Note Agent may be appointed
by a Majority of the Class A-1R Notes delivered to the Issuer, the Collateral
Manager and the retiring Class A-1R Note Agent. The successor Class A-1R Note
Agent so appointed shall, forthwith upon its acceptance of such appointment,
become the successor Class A-1R Note Agent and supersede any successor Class
A-1R Note Agent proposed by the Co-Issuers. If no successor Class A-1R Note
Agent shall have been so appointed by the Co-Issuers or such Class A-1R
Noteholders and shall have accepted appointment in the manner hereinafter
provided, the retiring Class A-1R Note Agent or any Class A-1R Noteholder may,
on behalf of itself and all others similarly situated, petition any court of
competent jurisdiction for the appointment of a successor Class A-1R Note Agent.

 

(f) The Co-Issuers shall give prompt notice of each resignation and each removal
of the Class A-1R Note Agent and each appointment of a successor Class A-1R Note
Agent on or prior to the last day of the Reinvestment Period by mailing written
notice of such event by first-class mail, postage prepaid, to the Trustee, the
Collateral Manager, S&P and each Class A-1R Noteholder and the related Guarantor
or Funding Entity, if any, as their names and addresses appear in the Note
Register. Each notice shall include the name and address of the successor Class
A-1R Note Agent. If the Co-Issuers fail to mail any such notice within ten days
after acceptance of appointment by the successor Class A-1R Note Agent, the
successor Class A-1R Note Agent shall cause such notice to be given at the
expense of the Co-Issuers.

 

Section 6.05. Acceptance of Appointment by Successor.

 

Every successor Class A-1R Note Agent appointed hereunder shall execute,
acknowledge and deliver to the Co-Issuers and the retiring Class A-1R Note Agent
an instrument accepting such appointment. Upon delivery of the required
instrument, the resignation or removal of the retiring Class A-1R Note Agent
shall become effective and such successor Class A-1R Note Agent, without any
other act, deed or conveyance, shall become vested with all the rights, powers,
duties and obligations of the retiring Class A-1R Note Agent; provided, that
upon request of the Co-Issuers or a Majority of the Class A-1R Notes or the
successor Class A-1R Note Agent, such retiring Class A-1R Note Agent shall, upon
payment of its fees and expenses then unpaid, execute and deliver an instrument
transferring to such successor Class A-1R Note Agent all the rights, powers,
duties and obligations of the retiring Class A-1R Note Agent.

 

Section 6.06. Class A-1R Note Agent Criteria

 

The Class A-1R Note Agent, and any entity appointed as a successor Class A-1R
Note Agent, shall be required to have a combined capital and surplus of at least
$200,000,000 and a rating assigned by S&P of at least "A-" and having an office
within the U.S. unless the Rating Agency Condition is satisfied with respect
thereto. If the Class A-1R Note Agent publishes reports of condition at least
annually, then for the purposes of this Section 6.06, the combined capital and
surplus of the Class A-1R Note Agent shall be deemed to be its combined capital
and surplus as set forth in its most recent report of condition so published. If
at any time the Class A-1R Note Agent shall cease to be eligible in accordance
with the provisions of this Section 6.06, it shall resign immediately in the
manner and with the effect hereinafter specified in this Article VI.

 



22

 

 

ARTICLE VII

MISCELLANEOUS

 

Section 7.01. Notices. Except in the case of notices and other communications
expressly permitted to be given by telephone or electronic messaging system, all
notices and other communications provided for herein (including each consent,
notice, direction or request) shall be in writing and shall be delivered by hand
or overnight courier service or sent by fax, as follows:

 

(a) if to the Co-Issuers, the Trustee or the Collateral Manager, at its address
or fax number set forth in the Indenture;

 

(b) if to the Class A-1R Note Agent, at its address or fax number set forth on
Schedule 2.01 or at such other address as shall be designated by the Class A-1R
Note Agent in a notice to the Issuer, each Class A-1R Noteholder and the
Trustee;

 

(c) if to any Class A-1R Noteholder, at its address or fax number set forth on
Schedule 2.01 (in the case of the Initial Class A-1R Noteholder) or in the Class
A-1R Sale and Transfer Agreement delivered by it; or at such other address as
shall be designated by a Class A-1R Noteholder in a notice to the Issuer, the
Class A-1R Note Agent and the Trustee; and

 

(d) if to S&P, in the manner specified in the Indenture.

 

All notices and other communications given to any party hereto in accordance
with the provisions of this Agreement shall be deemed to have been given on the
date of receipt.

 

Section 7.02. Waivers; Amendments.

 

(a) No waiver of any provision of this Agreement or consent to any departure by
the Issuer therefrom shall in any event be effective unless the same shall be
permitted by Section 7.02(b) and the Indenture, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. Without limiting the generality of the foregoing, the funding of any
Borrowing shall not be construed as a waiver of any Default or Event of Default,
regardless of whether the Trustee, the Class A-1R Note Agent, any Class A-1R
Noteholder or any other Noteholder may have had notice or knowledge of such
Default or Event of Default at the time.

 

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Co-Issuers, the Class A-1R Note Agent, and each of the Class A-1R
Noteholders. The Issuer will give written notice to S&P of any waiver, amendment
or modification of any provision of this Agreement.

 



23

 



 

(c) No waiver, amendment or modification of the Indenture or any other agreement
referred to herein or therein to which either of the Co-Issuers is a party
(other than this Agreement) shall affect any of the rights or obligations under
this Agreement of the parties hereto unless such waiver, amendment or
modification is effected in accordance with the applicable provisions of the
Indenture; provided that no such waiver, amendment or modification shall
increase, or extend the term of any of the Commitments, or extend the time or
waive any requirement for the reduction or termination of any of the
Commitments, without the consent of each of the Class A-1R Noteholders.

 

(d) A failure or delay in exercising any right, power or privilege in respect of
this Agreement will not be presumed to operate as a waiver, and a single or
partial exercise of any right, power or privilege will not be presumed to
preclude any subsequent or further exercise, of that right, power or privilege
or the exercise of any other right, power or privilege.

 

Section 7.03. Successors and Assigns.

 

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and transferees.
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto and their respective successors
and transferees) any legal or equitable right, remedy or claim under or by
reason of this Agreement. Any purported transfer not in compliance with this
Section 7.03 shall be null and void.

 

(b) Neither of the Co-Issuers may assign or delegate any of its rights or
obligations under this Agreement without the prior consent of each Class A-1R
Noteholder, the Class A-1R Note Agent and the Trustee. No Class A-1R Noteholder
may assign any of its rights or obligations under this Agreement or under any
Class A-1R Notes, except that any Class A-1R Noteholder may transfer to one or
more transferees all or a portion of its Class A-1R Notes and the related rights
and obligations under this Agreement (including all or a portion of its
Commitment and the advances at the time owing to it), to the extent that (A) any
transfer by a Class A-1R Noteholder of less than all of a Class A-1R Note or the
related Commitment by such Class A-1R Noteholder shall be of the same ratable
portion of such Class A-1R Note and the related Commitment, (B) no such transfer
shall be effected unless all conditions precedent to the transfer of the
relevant Class A-1R Note specified herein and in the Indenture have been
satisfied, (C) no such transfer shall be effected during the Reinvestment Period
unless the transferee satisfies the Class A-1R Purchaser Rating Criteria on the
date of such transfer (as evidenced by a Class A-1R Sale and Transfer Agreement
executed and delivered by such transferee), (D) no such transfer shall be
effected unless the parties to such transfer shall have executed and delivered
to the Class A-1R Note Agent (with a copy to the Trustee) a duly completed Class
A-1R Sale and Transfer Agreement and the Issuer and the Class A-1R Note Agent
shall have consented to such transfer, and (E) all interests in a Class A-1R
Note shall be evidenced in definitive, registered form. Each Class A-1R
Noteholder may grant (and the Initial Class A-1R Noteholder has granted) the
right to an investment manager or other agent to take certain actions hereunder
on its behalf. Class A-1R Notes can only be held in the form of one or more
Certificated Notes and cannot be exchanged for a beneficial interest in a Global
Note. Upon acceptance and recording pursuant to Section 7.03(c), from and after
the effective date specified in each Class A-1R Sale and Transfer Agreement, the
transferee thereunder shall be a party hereto and, to the extent of the interest
transferred by such Class A-1R Sale and Transfer Agreement, have the rights and
obligations of a Class A-1R Noteholder under this Agreement, and the
transferring Class A-1R Noteholder thereunder shall, to the extent of the
interest transferred by such Class A-1R Sale and Transfer Agreement, be released
from its obligations under this Agreement (and, in the case of a Class A-1R Sale
and Transfer Agreement covering all of the transferring Class A-1R Noteholder’s
rights and obligations under this Agreement and in respect of Class A-1R Notes,
such Class A-1R Noteholder shall cease to be a party hereto). The Issuer shall
provide, or cause to be provided, notice of any such transfer to S&P.

 



24

 



 

(c) Upon its receipt of a duly completed Class A-1R Sale and Transfer Agreement
executed by a transferring Class A-1R Noteholder and a transferee, the Class
A-1R Note Agent shall accept such Class A-1R Sale and Transfer Agreement and
record the Class A-1R Noteholder identification and amount transferred in the
Class A-1R Commitment Register. No transfer shall be effective for purposes of
this Agreement unless it has been recorded in the Class A-1R Commitment Register
as provided in this paragraph.

 

(d) Any Class A-1R Noteholder may at any time grant a security interest in all
or any portion of its rights under this Agreement to secure obligations of such
Class A-1R Noteholder, including any such grant to a Federal Reserve Bank, and
this Section 7.03 shall not apply to any such grant of a security interest;
provided that no such grant of a security interest shall release a Class A-1R
Noteholder from any of its obligations hereunder or substitute any such
transferee for such Class A-1R Noteholder as a party hereto.

 

Section 7.04. Survival. All covenants, agreements, representations and
warranties made by the Co-Issuers and each Class A-1R Noteholder herein and in
the certificates or other instruments delivered in connection with or pursuant
to this Agreement or the Indenture shall be considered to have been relied upon
by the other parties hereto and shall survive the execution and delivery of this
Agreement and the making of any advances, regardless of any investigation made
by any such other party or on its behalf and notwithstanding that the Trustee,
the Class A-1R Note Agent or any Class A-1R Noteholder may have had notice or
knowledge of any Default or Event of Default or incorrect representation or
warranty at the time any credit is extended hereunder, and shall continue in
full force and effect as long as any Class A-1R Note or any amount payable under
this Agreement or the Indenture in respect of any Class A-1R Note is outstanding
and unpaid and so long as the Commitments have not expired or terminated.

 

Section 7.05. Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the
Indenture constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 5.01, this Agreement shall become effective when it shall
have been executed by the Class A-1R Note Agent and when the Class A-1R Note
Agent shall have received counterparts hereof which, when taken together, bear
the signatures of each of the other parties hereto, and thereafter shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed counterpart of a signature page
of this Agreement by fax shall be effective as delivery of a manually executed
counterpart of this Agreement.

 



25

 



 

Section 7.06. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any respect in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability in such matter without affecting the validity, legality and
enforceability of any such provision in every other respect and of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

 

Section 7.07. Governing Law; Jurisdiction; Consent to Service of Process; Waiver
of Jury Trial Right.

 

(a) THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW
OF THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED
THEREIN.

 

(b) Each of the parties hereto hereby irrevocably and unconditionally submits,
for itself and its property, to the non-exclusive jurisdiction of the Supreme
Court of the State of New York sitting in New York County and of the United
States District Court of the Southern District of New York, and any appellate
court from any thereof, in any action or proceeding arising out of or relating
to this Agreement or any documents related thereto, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.

 

(c) Each of the parties hereto hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement in any court referred to
in Section 7.07(b). Each of the parties hereto hereby irrevocably waives, to the
fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

 

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 7.01. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

 

(e) EACH PARTY TO THIS AGREEMENT HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, ANY RIGHT THAT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
ANY PROCEEDING.

 



26

 



 

Section 7.08. Benefits of Indenture. Each of the Class A-1R Noteholders hereby
acknowledges and approves the pledge and assignment by the Issuer of all of its
right, title and interest in, to and under this Agreement to the Trustee for the
benefit and security of the Secured Parties pursuant to the Indenture.

 

Section 7.09. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

 

Section 7.10. Non-Recourse Obligations. The Class A-1R Notes and all obligations
of the Co-Issuers under this Agreement are non-recourse obligations of the
Co-Issuers. The Class A-1R Notes are payable solely from the Assets. Upon
realization of the Assets and the application of the proceeds thereof in
accordance with the Indenture, any outstanding obligations of the Co-Issuers
hereunder shall be extinguished and shall not thereafter revive. None of the
Collateral Manager, the Trustee, the Class A-1R Note Agent, the Administrator,
any of their respective affiliates, security holders (including shareholders),
members, partners, officers, directors or employees, or the security holders
(including shareholders), members, partners, officers, directors, employees or
incorporators of the Co-Issuers, or any other person or entity will be obligated
to make payments on the Class A-1R Notes. Consequently, the Class A-1R
Noteholders must rely solely on amounts received in respect of the Assets for
the payment of principal thereof and interest and the Commitment Fee thereon.
This section shall survive the termination of this Agreement.

 

Section 7.11. Non-Petition. Notwithstanding any other provision of this
Agreement, neither of the Class A-1R Noteholders nor the Class A-1R Note Agent,
in its own capacity, may, prior to the date which is one year (or, if longer,
the applicable preference period) and one day after the payment in full of all
Notes, institute against, or join any other Person in instituting against, the
Issuer or the Co-Issuer any bankruptcy, reorganization, arrangement, insolvency,
moratorium or liquidation proceedings, or other proceedings under federal or
state bankruptcy or similar laws. Nothing in this Section 7.11 shall preclude,
or be deemed to estop, the Class A-1R Noteholders or the Class A-1R Note Agent
(i) from taking any action prior to the expiration of the aforementioned one
year and one day (or longer) period in (A) any case or proceeding voluntarily
filed or commenced by the Issuer or the Co-Issuer or (B) any involuntary
insolvency proceeding filed or commenced by a Person other than such Class A-1R
Noteholder, the Class A-1R Note Agent or any of their respective Affiliates, as
applicable, or (ii) from commencing against the Issuer or the Co-Issuer or any
of its properties any legal action which is not a bankruptcy, reorganization,
arrangement, insolvency, moratorium or liquidation proceeding, subject to
Section 7.10. This Section shall survive the termination of this Agreement.

 

Section 7.12. Issuer Orders. The Issuer hereby agrees that if an Issuer Order is
required to be delivered in accordance with the terms hereof, it shall cause
such Issuer Order to be delivered promptly following receipt of the applicable
request therefor.

 

Section 7.13. Special Provisions Applicable to CP Conduits. (a) (a) Each of the
parties hereto (each, a "Restricted Person") hereby agrees that it will not
institute against any CP Conduit, or join any other Person in instituting
against, or encourage, cooperate with or join any Person in instituing against,
any CP Conduit, any proceeding seeking a judgment of insolvency or bankruptcy or
any other relief under any bankruptcy or insolvency law or other similar law
affecting creditors' rights, present a petition for the winding up or
liquidation of any CP Conduit or seek the appointment of an administrator,
provisional liquidator, conservator, receiver, trustee, custodian or other
similar official for any CP Conduit or for all or substantially all of its
assets prior to the date that is two years and a day (or, if longer, the
applicable preference period then in effect) after the last day on which any
Commercial Paper Notes shall have been outstanding. The obligations under this
Section 7.13(a) shall survive the termination of this Agreement and the payment
of the Obligations.

 



27

 



 

(b) Nothing in clause (a) above shall limit the right of any Restricted Person
to file any claim in or otherwise take any action with respect to any proceeding
of the type described in clause (a) above that was instituted against any CP
Conduit by any person other than such Restricted Person, so long as such
Restricted Person did not encourage, cooperate with or join any Person in
instituting such proceeding.

 

(c) Notwithstanding anything to the contrary contained herein, the obligations
of any CP Conduit under this Agreement are solely the corporate obligations of
such CP Conduit and, in the case of obligations of any CP Conduit other than
Commercial Paper Notes, shall be payable at such time as funds are received by
or are available to such CP Conduit in excess of funds necessary to pay in full
all outstanding Commercial Paper Notes and, to the extent funds are not
available to pay such obligations, the claims relating thereto shall not
constitute a claim against such CP Conduit but shall continue to accrue. Each
party hereto agrees that the payment of any claim (as defined in Section 101 of
the Bankruptcy Law) of any such party shall be subordinated to the payment in
full of all Commercial Paper Notes. The provisions of this Section 7.13(c) shall
survive the termination of this Agreement and the payment of the Obligations.

 

(d) No recourse under any obligation, covenant or agreement of any CP Conduit
contained in this Agreement shall be had against any incorporator, stockholder,
officer, director, employee or agent of such CP Conduit or any agent of such CP
Conduit or any of their Affiliates (solely by virtue of such capacity) by the
enforcement of any assessment or by any legal or equitable proceeding, by virtue
of any statute or otherwise; it being expressly agreed and understood that this
Agreement is solely a corporate obligation of any such CP Conduit individually,
and that no personal liability whatever shall attach to or be incurred by any
incorporator, stockholder, officer, director, employee or agent of such CP
Conduit or any agent thereof or any of their Affiliates (solely by virtue of
such capacity) or any of them under or by reason of any of the obligations,
covenants or agreements of such CP Conduit contained in this Agreement, or
implied therefrom, and that any and all personal liability for breaches by any
CP Conduit of any of such obligations, covenants or agreements, either at common
law or at equity, or by statute, rule or regulation, of every such incorporator,
stockholder, officer, director, employee or agent is hereby expressly waived as
a condition of and in consideration for the execution of this Agreement,
provided that the foregoing shall not relieve any such Person from any liability
it might otherwise have as a result of fraudulent actions taken or omissions
made by them. The provisions of this Section 7.13(d) shall survive termination
of this Agreement.

 



28

 

 

 

(e) Each CP Conduit may act hereunder by and through its Program Manager,
administrator or funding agent, as applicable.

 

(f) Each of the parties hereto waives any right to set-off and to appropriate
and apply any and all deposits and any other indebtedness at any time held or
owing thereby to or for the credit or the account of any CP Conduit against and
on account of the obligations and liabilities of such CP Conduit to such party
under this Agreement.

 

(g) Notwithstanding anything to the contrary herein, but subject in all respects
to the confidentiality provisions herein, each CP Conduit may disclose to its
respective Conduit Support Providers, any Affiliates of any such party and
governmental authorities having jurisdiction over such CP Conduit, Conduit
Support Provider, any Affiliate of such party and any Conduit Rating Agency, the
identities of (and other material information regarding) the Co-Issuers, any
other obligor on, or in respect of, any Note issued to such CP Conduit, the
Assets constituting collateral for such Notes and any of the terms and
provisions of the Transaction Documents that it may deem necessary or advisable.

 

(h) No pledge and/or collateral assignment by any CP Conduit to a Conduit
Support Provider of an interest in the rights of such CP Conduit in any Note
issued to such CP Conduit and the Obligations shall constitute an assignment
and/or assumption of such CP Conduit's obligations under this Agreement, such
obligations in all cases remaining with such CP Conduit. Moreover, any such
pledge and/or collateral assignment of the rights of such CP Conduit shall be
permitted hereunder without further action or consent and any such pledgee may
foreclose on any such pledge and perfect an assignment of such interest and
enforce such CP Conduit's right hereunder notwithstanding anything to the
contrary in this Agreement.

 

29

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

GARRISON FUNDING 2013-2 LTD.,
as Issuer

 

 

By: /s/ Martin Couch                            

      Name: Martin Couch
      Title: Director

 

 

Class A-1R Note Purchase Agreement

 

GARRISON FUNDING 2013-2 LLC,
      as Co-Issuer

 

 

By: /s/ Donald J. Puglisi                     

     Name: Donald J. Puglisi

      Title:   Manager

 

Class A-1R Note Purchase Agreement

 

Natixis, New York Branch,

     as Class A-1R Note Agent

 

 

By: /s/ Lorraine Medvecky                 

      Name: Lorraine Medvecky

      Title:   Managing Director

 

 

By: /s/ David Duncan                          

       Name: David Duncan

      Title:   Managing Director

Class A-1R Note Purchase Agreement

 

INITIAL CLASS A-1R NOTEHOLDER

 

 

VERSAILLES ASSETS LLC

 

 

By: /s/ Bernard J. Angelo                   

       Name: Bernard J. Angelo

      Title:   Senior Vice President

 

 

By: /s/ John L. Fridlington                  

     Name: John L. Fridlington

     Title:   Vice President

 

 

Class A-1R Note Purchase Agreement

 

ACKNOWLEDGED:

 

Deutsche Bank Trust Company Americas, not in its individual capacity but solely
as Trustee

 

 

By: /s/ Vincent Pham                         

Name: Vincent Pham

Title:   Vice President

 

 

By: /s/ Henry Brigham                        

Name: Henry Brigham

Title:   Associate

 

 

 




Class A-1R Note Purchase Agreement

 

SCHEDULE 2.01

 

COMMITMENTS;

ADDRESSES FOR NOTICES

 

 

INITIAL CLASS A-1R NOTEHOLDERS

 

Name of Holder Commitment Versailles Assets LLC $50,000,000

 

Address for Notices

 

Versailles Assets LLC

c/o Global Securitization Services, LLC

68 South Service Road, Suite 120

Melville, New York 11747

Attention: Bernard J. Angelo

Tel No: 631.587.4700

 

With a copy to:

Versailles Assets LLC

c/o Natixis, New York Branch

1251 Avenue of the Americas, 4th Floor

New York, NY 10020

Attn: Henry Sandlass

Tel: (212) 891-5868

E-mail: versaillestransactions@us.natixis.com

 

CLASS A-1R NOTE AGENT

 

Natixis, New York Branch

1251 Avenue of the Americas

New York, NY 10020

Attention: Yazmin Vasconez

Tel: (212) 891-6176

Facsimile: (212) 891-3424

Email: yazmin.vasconez@us.natixis.com

with a copy to agent_group@us.natixis.com

 

 

 

 

 Sch-1Class A-1R Note Purchase Agreement

 

EXHIBIT A

 

FORM OF CLASS A-1R SALE AND TRANSFER AGREEMENT

 

Reference is made to the Class A-1R Note Purchase Agreement, dated as of
September 25, 2013 (as modified and supplemented and in effect from time to
time, the "Class A-1R Note Purchase Agreement"), by and among Garrison Funding
2013-2 Ltd. (the "Issuer"), Garrison Funding 2013-2 LLC (the "Co-Issuer"), each
of the Class A-1R Noteholders party thereto and Natixis, New York Branch, as
Class A-1R Note Agent (the "Class A-1R Note Agent") and the Indenture, dated as
of September 25, 2013 (as modified and supplemented and in effect from time to
time, the "Indenture"), entered into among the Issuer, the Co-Issuer and
Deutsche Bank Trust Company Americas, as Trustee (the "Trustee"). Terms used but
not defined herein shall have the respective meanings ascribed thereto in the
Class A-1R Note Purchase Agreement and, if not defined in the Class A-1R Note
Purchase Agreement, in the Indenture.

 

The Transferor named below (the "Transferor") hereby sells and assigns to the
Transferee named below (the "Transferee"), and the Transferee hereby purchases
and assumes from the Transferor, effective as of the transfer date (the
"Transfer Date") set forth below, the interests set forth below (the
"Transferred Interest") in the Transferor’s rights and obligations under the
Class A-1R Note Purchase Agreement, including, without limitation, the interests
set forth below in the Class A-1R Notes held by (and the related Commitment of
and outstanding principal amount of advances made by) the Transferor on the
Transfer Date. The Transferee hereby acknowledges receipt of a copy of the
Indenture and the Class A-1R Note Purchase Agreement and confirms that, on the
Transfer Date, it satisfies the Class A-1R Purchaser Rating Criteria and the
other conditions of the Indenture and the Class A-1R Note Purchase Agreement.
From and after the Transfer Date (A) the Transferee shall be a party to and be
bound by the provisions of the Class A-1R Note Purchase Agreement and, to the
extent of the Transferred Interest, have the rights and obligations of a Class
A-1R Noteholder thereunder and (B) the Transferor shall, to the extent of the
Transferred Interest, relinquish its rights and be released from its obligations
under the Class A-1R Note Purchase Agreement. The Transferee hereby represents
and warrants to the Issuer that, as of the Transfer Date, the representations
and warranties contained in the Class A-1R Note Purchase Agreement (including,
without limitation, in Sections 3.08 and 4.02 thereof) or any other documents to
which the Transferor is a party are, and will be as of the date of any
Borrowing, true and correct in all respects with respect to the Transferee. The
Transferor hereby represents and warrants to the Transferee that, as of the
Transfer Date, the Transferor (1) owns the Transferred Interest free and clear
of any lien or other encumbrance and (2) is not aware of any Default or Event of
Default under the Indenture.

 

Without limitation to the preceding paragraph, the Transferee represents and
warrants to the Issuer, the Co-Issuer, the Class A-1R Note Agent and the
Trustee, as of the date hereof that:

 

 



A-1

 



 

(a) In connection with its purchase of the Class A-1R Notes: (i) none of the
Co-Issuers, the Trustee, the Class A-1R Note Agent, the Placement Agent, the
Collateral Manager or any of their respective affiliates are acting as a
fiduciary or financial or investment adviser for it; (ii) it is not relying on
any written or oral advice, counsel or representations of the Co-Issuers, the
Trustee, the Collateral Administrator, the Class A-1R Note Agent, the Placement
Agent, the Collateral Manager or any of their respective affiliates other than
in the Offering Circular, if applicable; (iii) it has consulted with its own
legal, regulatory, tax, business, investment, financial, and accounting advisers
to the extent it has deemed necessary, and has made its own investment decisions
based upon its own judgment and upon any advice from such advisers as it has
deemed necessary and not upon any view expressed by the Co-Issuers, the Trustee,
the Collateral Administrator, the Class A-1R Note Agent, the Placement Agent,
the Collateral Manager or any of their respective affiliates; and (iv) it is a
sophisticated investor and is purchasing the Class A-1R Notes with a full
understanding of all of the terms, conditions and risks thereof, and it is
capable of assuming and willing to assume those risks.

 

(b) It is not a member of the public of the Cayman Islands.

 

(c) It is, and on each date that it purchases or funds its Commitment hereunder
it will be, either (i) not a "U.S. person" (as defined in Regulation S) or a
"U.S. resident" (within the meaning of the Investment Company Act) and is
acquiring the Class A-1R Notes in an "offshore transaction" (as defined in
Regulation S), or, (ii) if it is a "U.S. person" (as defined in Regulation S) or
a "U.S. resident" (within the meaning of the Investment Company Act), it is, and
on each date that it purchases or funds any Commitment under Class A-1R Notes it
will be, both a "qualified institutional buyer" as defined in Rule 144A under
the Securities Act, and a "qualified purchaser" for purposes of Section 3(c)(7)
of the Investment Company Act.

 

(d) On each day from the date on which it acquires its interest in the Class
A-1R Notes through and including the date on which it disposes of its interest
in such Notes either that (A) if it is, or is acting on behalf of, a Benefit
Plan Investor, as defined in Section 3(42) of the Employee Retirement Income
Security Act of 1974, as amended ("ERISA"), its acquisition, holding and
disposition of such Notes will not constitute or result in a non-exempt
prohibited transaction under Section 406 of ERISA or Section 4975 of the
Internal Revenue Code of 1986, as amended (the "Code"), and (B) if it is a
governmental, church, non-U.S. or other plan, its acquisition, holding and
disposition of such Notes do not and will not constitute or give rise to a
non-exempt violation of any law or regulation that is substantially similar to
the prohibited transaction provisions of Section 406 of ERISA or Section 4975 of
the Code. Any purported transfer of a Class A-1R Note or interest therein that
does not comply with the foregoing representations shall be null and void ab
initio.

 

(e) It has received and reviewed such information as it deems necessary in order
to make its investment decision and it is not relying on any information that
differs from the information included in the Offering Circular, the Class A-1R
Note Purchase Agreement and the Indenture.

 



A-2

 



 

(f) It understands that such Notes are being offered only in a transaction not
involving any public offering in the United States within the meaning of the
Securities Act, such Notes have not been and will not be registered under the
Securities Act, and, if in the future it decides to offer, resell, pledge or
otherwise transfer such Notes, such Notes may be offered, resold, pledged or
otherwise transferred only in accordance with the provisions of the Indenture
and the legend on such Notes. It acknowledges that no representation has been
made as to the availability of any exemption under the Securities Act or any
state securities laws for resale of the Notes. It understands that neither of
the Co-Issuers has been registered under the Investment Company Act, and that
the Co-Issuers are exempt from registration as such by virtue of Section 3(c)(7)
of the Investment Company Act. It will provide notice to each Person to whom it
proposes to transfer any interest in the Notes of the transfer restrictions and
representations set forth in this Agreement and Section 2.5 of the Indenture,
including the Exhibits referenced therein.

 

(g) As of the date of its acquisition of the Class A-1R Notes, it satisfies the
Class A-1R Purchaser Rating Criteria.

 

(h) As of the date of its acquisition of the Class A-1R Notes, it shall notify
S&P of such transfer at the respective addresses set forth in the Indenture.

 

The Transferee acknowledges that by entering into this Class A-1R Sale and
Transfer Agreement it is deemed to warrant and represent all the warranties and
representations required to be made by each transferee of Class A-1R Notes under
the Indenture.

 

The Transferee understands that the Co-Issuers, the Trustee, the Class A-1R Note
Agent and their counsel will rely upon the accuracy and truth of the foregoing
representations, and it hereby consents to such reliance.

 

This Class A-1R Sale and Transfer Agreement shall be governed by and construed
in accordance with the law of the State of New York.

 

Legal Name of Transferor:

 

Legal Name of Transferee:

 

Transferee’s Address for Notices:

 

Fax No.:

 

Details of electronic messaging system:

 

Payment Instructions:

 

Federal Taxpayer ID No. of Transferee:

 

Effective Date of Transfer (Transfer Date):

 



A-3

 

 

 

  Amount Transferred Amount Retained by Transferor Commitment: U.S.$ U.S.$
Outstanding Principal
Amount of Advances:
U.S.$
U.S.$

 

A-4

 

The terms set forth above are hereby agreed to:

 

[Name of Transferor], as Transferor

 

 

By:

Title:                                                        

 

 

[Name of Transferee], as Transferee

 

 

By:

Title:                                                       

 

 



A-5

 

 

 

EXHIBIT B

 

FORM OF BORROWING REQUEST

 

Natixis, New York Branch

1251 Avenue of the Americas

New York, NY 10020

 

[CLASS A-1R NOTEHOLDER] 1

 

Deutsche Bank Trust Company Americas

1761 East St. Andrew Place

Santa Ana, California 92705

Attention: Structured Credit Services – Garrison Funding 2013-2

 

Gentlemen and Ladies:

 

This Class A-1R Borrowing Request is delivered to you pursuant to Section 3.04
of the Class A-1R Note Purchase Agreement, dated as of September 25, 2013
(together with all amendments, if any, from time to time made thereto, the
"Class A-1R Note Purchase Agreement"), by and among Garrison Funding 2013-2 Ltd.
(the "Issuer"), Garrison Funding 2013-2 LLC (the "Co-Issuer"), each of the Class
A-1R Noteholders party thereto and Natixis, New York Branch, as Class A-1R Note
Agent (the "Class A-1R Note Agent"). Unless otherwise defined herein or the
context otherwise requires, terms used herein have the meanings ascribed thereto
in the Class A-1R Note Purchase Agreement.[A Borrowing Request is not needed in
respect of a Downgrade Draw.]

 

The Issuer hereby requests that a Borrowing be made in the aggregate principal
amount of $____________ on ___________, 20___. Prior to giving effect to such
Borrowing, the Aggregate Outstanding Amount of the Class A-1R Notes was
$____________. After giving effect to such Borrowing, the Aggregate Outstanding
Amount of the Class A-1R Notes will be $____________.

 

The Issuer hereby acknowledges and agrees that each of the delivery of this
Borrowing Request and the acceptance by the Issuer of the proceeds of the
Borrowing requested hereby constitute a representation and warranty by the
Issuer that, on the date of such Borrowing, and before and after giving effect
thereto and to the application of the proceeds therefrom, all statements set
forth in Section 4.01 and Section 5.02 of the Class A-1R Note Purchase Agreement
are true and correct in all respects and all conditions set forth in Section
5.02 of the Class A-1R Note Purchase Agreement have been satisfied.

 

The Issuer agrees that if prior to the time of the Borrowing requested hereby
any matter certified to herein by it will not be true and correct at such time
as if then made, it will immediately so notify the Class A-1R Note Agent and
each Class A-1R Noteholder. Except to the extent, if any, that prior to the time
of the Borrowing requested hereby the Class A-1R Note Agent and each Class A-1R
Noteholder shall receive written notice to the contrary from the Issuer, each
matter certified to herein shall be deemed once again to be certified as true
and correct at the date of such Borrowing as if then made.

 



--------------------------------------------------------------------------------

1 Required for Borrowing Request made with one Business Day's notice pursuant to
Section 3.04.

 

 

B-1

 



 

Please wire transfer the proceeds of the Borrowing to the accounts of the
following persons at the financial institutions indicated respectively:

 

Payment Instructions:  [ ___________________________ ]    ABA:
[ _______________________ ]    Account Number: [ _____________ ]    Account
Name: [ _______________ ]    Reference: [ ___________________ ]

 

The Issuer has caused this Borrowing Request to be executed and delivered, and
the certification and warranties contained herein to be made, by its duly
Authorized Officer this ____ day of _______________, 20___.

 

Garrison Funding 2013-2 Ltd.

 

By: ________________________________

Name:

Title:

 

 

B-2

 

EXHIBIT C

 

FORM OF CLASS A-1R PREPAYMENT NOTICE

 

Natixis, New York Branch

1251 Avenue of the Americas

New York, NY 10020

 

Garrison Funding 2013-2 Ltd.

c/o Maples FS Limited
P.O. Box 1093, Boundary Hall
Cricket Square
George Town, Grand Cayman KY1-1102
Cayman Islands

 

Garrison Funding 2013-2 LLC

c/o Puglisi & Associates

850 Library Avenue, Suite 204

Newark, Delaware 19711

 

Deutsche Bank Trust Company Americas

1761 East St. Andrew Place

Santa Ana, California 92705

Attention: Structured Credit Services – Garrison Funding 2013-2

 

Gentlemen and Ladies:

 

This Class A-1R Prepayment Notice is delivered to you pursuant to Section
3.07(c) of the Class A-1R Note Purchase Agreement, dated as of September [25],
2013 (together with all amendments, if any, from time to time made thereto, the
"Class A-1R Note Purchase Agreement"), by and among Garrison Funding 2013-2 Ltd.
(the "Issuer"), Garrison Funding 2013-2 LLC (the "Co-Issuer"), each of the Class
A-1R Noteholders party thereto and Natixis, New York Branch, as Class A-1R Note
Agent (the "Class A-1R Note Agent"). Unless otherwise defined herein or the
context otherwise requires, terms used herein have the meanings ascribed thereto
in the Class A-1R Note Purchase Agreement.

 

This is to give you notice that a Class A-1R Prepayment in the aggregate
principal amount of $____________ will be made on ___________, 20___. [If a draw
made on the Class A-1R Notes during the same Interest Accrual Period is being
repaid, also include: Kindly note that the draw made on __________, 20__ is
being repaid hereby.]

 

Garrison Funding 2013-2 Manager LLC

 

By: ________________________________

Name:

Title:

 

 



C-1

 

 

 

